Case 1:21-cv-20259-RNS Document 12 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

  Kanisha McDonald, Plaintiff,       )
                                     )
  v.                                 ) Civil Action No. 21-20259-Civ-Scola
                                     )
  The Fresh Market, Inc., Defendant. )
                          Order on Motion to Remand
        This matter is before the Court upon the Plaintiff’s motion to remand.
 (ECF No. 8.) On January 21, 2021, the Defendant, The Fresh Market, Inc.,
 timely removed the instant matter to federal court, consistent with 28 U.S.C.
 § 1446, invoking this Court’s diversity jurisdiction, 28 U.S.C. § 1332. In its
 notice of removal, the Defendant claimed the matter is removable as greater than
 $75,000.00 is at issue and there is complete diversity between the parties. (ECF
 No. 1, at 6.) Specifically, the Defendant argues that itemized medical bills
 provided by the Plaintiff to the Defendant, attached to the Defendant’s notice of
 removal as Exhibit 5 (See ECF No. 1-6), shows an amount in controversy of at
 least $167,363.70 between the parties.
        While the Plaintiff agrees the Defendant timely removed this matter and
 there is complete diversity between the parties, the Plaintiff does not agree that
 the Court’s jurisdictional threshold has been met. (ECF No. 8, at 1-2.) In support
 of its argument, the Plaintiff argues that the demand letter relied upon by
 Plaintiff’s counsel, which include the medical bills mentioned above, cannot be
 relied upon by the Court under Federal Rule of Evidence 408. The Court finds
 the Plaintiff’s arguments unavailing.
        Where, as here, the “jurisdictional amount is not facially apparent from
 the complaint, the Court should look to the notice of removal.” Williams v. Best
 Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001). Disregarding the Plaintiff’s
 pre-suit demand letter, the Plaintiff offers no arguments as to why the Court
 should not consider the medical bills which are related to medical services the
 Plaintiff sustained as a result of her slip and fall at the Defendant’s store, aside
 from the fact that these bills were provided by the Plaintiff to the Defendant as
 an attachment to its demand letter. These bills provide the Defendant with
 notice of the value of the Plaintiff’s claims, and it is appropriate for the Court to
 consider them. As Defendant’s notice of removal attaches these bills and these
 bills evidence that well over $75,000.00 is at issue between the parties, the
 Court finds that removal is appropriate.
Case 1:21-cv-20259-RNS Document 12 Entered on FLSD Docket 02/18/2021 Page 2 of 2




       In consideration of the above, the Court denies the Plaintiff’s motion to
 remand. (ECF No. 8.) The Court further denies the Plaintiff’s request that the
 Court award the Plaintiff costs and expenses incurred as a result of the
 Defendant’s removal, pursuant to 28 U.S.C. § 1447(c).
       Done and ordered in Miami, Florida, on February 17, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
